Appeal from an order and judgment of the Supreme Court at Special Term (Miner, J.), entered December 15,1980 in Albany County, which granted the motions of defendants William J. Kattrein, Jr., Rita B. Kattrein, Pizza Hut of North Haven, Inc., and Grace A. Nielsen for summary judgment dismissing the complaint and the cross claims against them. Plaintiff sustained personal injuries while in a parking lot of the defendants Pizza Hut of North Haven, Inc. (Pizza Hut) and Kattreins when a car he was near or in was struck by a car operated by defendant Doepel which allegedly first crossed adjoining land of defendant Nielsen. Special Term has found that the moving defendants had no duty to protect plaintiff against being struck by a vehicle which went out of control on an adjoining street and that the alleged acts of negligence on the part of the moving defendants were not proximate causes of plaintiff’s injuries. This appeal has no merit. Plaintiff’s reliance on the recent case of Derdiarian v Felix Contr. Corp. (51 NY2d 308) is misplaced as in that case there was arguably a duty to protect the general public from injuries caused by vehicles entering a work site whether under control or not. The order and judgment must be affirmed for the reasons set forth in the decision of Special Term. Order and judgment affirmed, with *643one bill of costs to the moving defendants. Kane, J.P., Main, Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.